Title: To George Washington from Brigadier General John Sullivan, 18 May 1776
From: Sullivan, John
To: Washington, George



May it Please your Excellency
Albany May 18th 1776

I Cannot but Esteem it my Duty to Inform your Excellency of the Horrid abuse to the publick, by Keeping up the Two Regiments of Vanscoit & Winckoop. Those Regiments are said to be in this Quarter, but upon the strictest Enquiry, can be found no where. Colo. Vanscoit is here himself but has never furnished a man for guard or any Other Duty Since my Arrival. I have been applied to by Lt Colo. Courtland of Winckoop’s Regiment,

for pay for Two Companies. I enquired where they were he Said in Tryon County to Keep the Torys in Awe. he at the Same time told me, that they had not now, nor have they ever had any arms or Ammunition. I Suppose they have been Employed on their Farms all the Year, and I believe that is the Case with the Principle part of the Two Regiments. I Called on Colo. Courtland for a Return, which being Incompleat I return’d it to him again. I found in Some Companies not aman present fit for Duty or Sick present, in Some there was Eleven in others Less. I desired him to make out the Number on Command & Where, which he is now about a Copy of which Return I Shall forward to Your Excellency. I Should take the Same Steps with Colo. Vanscoit, but am order’d to March as we have Convey’d forward a Sufficiency of Provisions for the Relief of our Army in Canada, my Brigade is now on their March for the Lake. Stark & Reed I Suppose will pass Lake George Tomorrow, Winds the Day after, Irvin & Wayne on Tuesday or Wednesday—Colo. Dayton with three hundred of his Men Set off Yesterday for Tryon County & will not Return under Six days. I Shall Leave orders for him to follow on as Soon as possible with that Detachment & the rest of his Regiment, which I have orderd to Remain here till his Return, to Assist in forwarding the provisions &c. Every kind of abuse is practis’d here, that men long Versed in Villany could Devise.
I found at Still water a Number of Barrells of Pork that the Waggoners had Taped & Drawn off the pickle to Lighten their Teams. This pork must Enevetably be Ruin’d before it can reach Canada, as Genl Schuyler was Absent I Order’d the Commissary not to Receive any Such from the Waggoners & the Commissary at half moon not to receive out of the Boats any or Deliver out such to the Waggoners. I order’d the Waggoners not to Receive any such as it would Eventually be thrown on their hands I then Directed the Commissary here not to Send any Barrels forwards that had lost the Pickle which would be only taking up Batteaus & Waggons to Cary Provisions which when brought to Canada Could not be Eat⟨en. By⟩ this Step I hope to prevent any further fraud in the Waggoners who (it ⟨is said)⟩ Learnt this piece of Skill in the Last War, for which Some of them were we⟨ll flogged,⟩ and I hope Some of them may Share the Same fate—again.

The Application I made to the Committee here for Teams to pass on Loaded to Lake George is of great Advantage, for it makes an Addition of near Two Hundred Barrels a day more than we could have forwarded by Water Carriage, which will Afford an ample Supply to our Army, unless the Stores here Should be Exhausted which will Soon be the Case, if we are not Supplyed from below. I hope that Matter will be thought of & Remedied in Season. Dear General I am (in Extreme Haste) with much Respect your Excellencys most Obedient Servant

John Sullivan

